NUMBER 13-16-00005-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                    IN THE INTEREST OF T.A.M., A CHILD


                    On appeal from the 94th District Court
                         of Nueces County, Texas.



                                       ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on appellant’s motion for extension of time to file

and complete payment for a second supplemental clerk’s record and motion for extension

of time to file the brief. The record in the above cause was originally due on February

14, 2016. On February 26, 2016, this Court granted appellant’s extension of time to pay

and file the clerk’s and reporter’s record and ordered appellant to complete payment of

the clerk’s record and the reporter’s record on or before March 28, 2016. Appellant has

advised this Court that payment for all previously requested records has been paid in full.
       Appellant states a second supplemental clerk’s record is necessary to her appeal

and is requesting an extension until April 29, 2016 to pay for such record which is

estimated to cost $330.00 to $350.00. The Court, having examined and fully considered

the motion, is of the opinion that an extension of time to pay for the second supplemental

clerk’s record should be granted. Accordingly, we GRANT appellant until April 29, 2016,

to complete payment for the second supplemental clerk’s record. See id. R. 35.3(c).

No further extensions of time will be allowed.

       Appellant’s motion for extension of time to file the brief is GRANTED. Appellant’s

brief will be due thirty days after the second supplemental clerk’s record is filed.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
14th day of April, 2016.




                                              2